Name: Commission Regulation (EC) No 357/2003 of 27 February 2003 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  Europe;  trade policy;  Asia and Oceania;  plant product
 Date Published: nan

 Avis juridique important|32003R0357Commission Regulation (EC) No 357/2003 of 27 February 2003 amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feed Official Journal L 053 , 28/02/2003 P. 0006 - 0007Commission Regulation (EC) No 357/2003of 27 February 2003amending Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 on the opening of standing invitations to tender for the resale on the Community internal market of rice held by the Spanish, Greek and Italian intervention agencies for use in animal feedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular Article 8(b) thereof,Whereas:(1) Commission Regulations (EC) No 1938/2001(3) and (EC) No 1939/2001(4), as last amended by Regulation (EC) No 2089/2002(5), and (EC) No 1940/2001(6), as last amended by Regulation (EC) No 207/2003(7), allow rice mills to take part in the tendering procedure provided they comply with the rules laid down by those Regulations and in particular those concerning the processing of paddy rice into wholly milled rice and marking using certain colourants.(2) The efficiency of the measure, particularly as regards the processing time and the cost of verification, can be improved by laying down that manufacturers of compound feedingstuffs may take part in the tendering procedure by making the same undertakings as are currently imposed on rice mills.(3) Regulations (EC) No 1938/2001, (EC) No 1939/2001 and (EC) No 1940/2001 should therefore be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1938/2001 is hereby amended as follows:1. Article 2(2) is replaced by the following:"2. Tenderers shall give an undertaking:(a) where they are feed manufacturers:- to use in animal feed, within three months of the date of the award of the contract, rice for which they are declared the successful tenderer, save in cases of force majeure,- to carry out immediately, under the supervision of the competent authorities at a place determined by agreement with them, the treatments described in Annexes II or III, designed to ensure verification of the use made of the rice and the traceability of the products;(b) where they are rice mills:- to carry out, within two months of the date of the award of the contract, the treatments described in Annex III of rice for which they are declared the successful tenderer,- to see to it that this product is incorporated in feed within four months of the date of the award of the contract, save in cases of force majeure;(c) to bear the costs of the processing and treatment of the products;(d) to keep stock records so that checks may be made that they have respected their undertakings."2. The title of Annex III is replaced by the following:"Treatments provided for in the second indent of point (a) and the first indent of point (b) of Article 2(2)."Article 2Regulation (EC) No 1939/2001 is hereby amended as follows:1. Article 2(2) is replaced by the following:"2. Tenderers shall give an undertaking:(a) where they are feed manufacturers:- to use in animal feed, within three months of the date of the award of the contract, rice for which they are declared the successful tenderer, save in cases of force majeure,- to carry out immediately, under the supervision of the competent authorities at a place determined by agreement with them, the treatments described in Annexes II or III, designed to ensure verification of the use made of the rice and the traceability of the products;(b) where they are rice mills:- to carry out, within two months of the date of the award of the contract, the treatments described in Annex III of rice for which they are declared the successful tenderer,- to see to it that this product is incorporated in feed within four months of the date of the award of the contract, save in cases of force majeure;(c) to bear the costs of the processing and treatment of the products;(d) to keep stock records so that checks may be made that they have respected their undertakings."2. The title of Annex III is replaced by the following:"Treatments provided for in the second indent of point (a) and the first indent of point (b) of Article 2(2)."Article 3Regulation (EC) No 1940/2001 is hereby amended as follows:1. Article 2(2) is replaced by the following:"2. Tenderers shall give an undertaking:(a) where they are feed manufacturers:- to use in animal feed, within three months of the date of the award of the contract, rice for which they are declared the successful tenderer, save in cases of force majeure,- to carry out immediately, under the supervision of the competent authorities at a place determined by agreement with them, the treatments described in Annexes II or III, designed to ensure verification of the use made of the rice and the traceability of the products;(b) where they are rice mills:- to carry out, within two months of the date of the award of the contract, the treatments described in Annex III of rice for which they are declared the successful tenderer,- to see to it that this product is incorporated in feed within four months of the date of the award of the contract, save in cases of force majeure;(c) to bear the costs of the processing and treatment of the products;(d) to keep stock records so that checks may be made that they have respected their undertakings."2. The title of Annex III is replaced by the following:"Treatments provided for in the second indent of point (a) and the first indent of point (b) of Article 2(2)."Article 4This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 263, 3.10.2001, p. 11.(4) OJ L 263, 3.10.2001, p. 15.(5) OJ L 322, 27.11.2002, p. 3.(6) OJ L 263, 3.10.2001, p. 19.(7) OJ L 28, 4.2.2003, p. 24.